Citation Nr: 0512751	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  00-18 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's Disease, right knee, currently evaluated as 10 
percent disabling.  

2. Entitlement to an increased evaluation for Osgood-
Schlatter's Disease, left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1955 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  In October 2001, the veteran appeared at the RO for a 
personal hearing before a local hearing officer.  In July 
2003, the Board remanded the case. 


FINDINGS OF FACT

1.  The veteran does not have left or right knee instability 
or subluxation.  

2.  Flexion of either knee to less than 45 degrees, even when 
considering flare-ups, has not been demonstrated. 

3.  The veteran's service-connected right knee disability is 
productive of additional functional loss due to pain which 
effectively limits extension to 24 degrees during flare-ups.  

4.  The veteran's service-connected left knee disability is 
productive of additional functional loss due to pain which 
effectively limits extension to approximately 15 degrees 
during flare-ups.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation (but no higher) 
for Osgood-Schlatter's Disease, right knee, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2004).

2.  The criteria for a 20 percent evaluation (but no higher) 
for Osgood-Schlatter's Disease, left knee, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
and May 2000 rating determinations, the August 2000 statement 
of the case, the November 2001 and November 2004 supplemental 
statements of the case, and the April 2001, October 2002, and 
January 2004 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the January 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claim in January 
2000 came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in April 2001, October 2002, and January 2004 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was afforded a VA 
examination in February 2004 following notification of his 
rights under the VCAA.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met  Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

A review of the record reveals that the RO granted service 
connection for bilateral Osgood Schlatter's Disease in 
November 1986 and assigned a 10 percent disability 
evaluation.  

In July 1999, the veteran requested an increased evaluation 
for his bilateral knee condition.  

In October 1999, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
knee pain since the 1970's which had worsened over time.  He 
noted that over the past five years he had developed 
increasing discomfort in his knees with prolonged sitting, 
such as when driving for prolonged periods.  He also stated 
that he experienced swelling of the right knee.  He denied 
any history of inflammation of either knee and reported that 
he had no locking or instability of his knees.  The veteran 
indicated that he used a brace on his right knee and that he 
used NSAIDS and rest for relief.  

Physical examination of the knees revealed them to be 
essentially symmetrical on observation.  There was no 
swelling or inflammation.  There were four well healed scars 
of the right knee measuring 1 cm x .2 cm, which appeared to 
be the sites of previous arthroscopic surgery.  Palpation 
revealed no evidence of tenderness or effusion.  The knee 
joints were stable anteriorly, posteriorly, and laterally.  
Range of motion testing revealed no evidence of increased 
discomfort or loss of mobility.  There was mild crepitus on 
range of motion testing for both knees.  There was prominence 
of the tibial tuberosities, bilaterally.  Palpation of these 
areas revealed mild tenderness.  Range of motion was from 0 
to 130 degrees.  X-rays of the knees revealed moderate 
degenerative changes of both knees.  Diagnoses of 
degenerative joint disease and Osgood-Schlatter's Disease of 
both knees were rendered.  

At the time of an April 2000 examination, the veteran 
reported pain in his knees, especially after sitting.  He 
noted swelling in his right knee and popping and cracking, 
bilaterally.  He indicated that his knees had locked some in 
the past but did not lock up now.  The veteran noted 
increased fatigability of the knees and a Baker's cyst of the 
right knee, which increased in size with strenuous activity.  
The veteran stated that flare-ups occurred every day and that 
the symptoms were worse for two hours every morning and when 
sitting for prolonged periods of time.  The veteran noted a 
baseline pain of 7 to 8 in his knees on a scale of 1 to 10, 
which increased to 9 or 10 during flare-ups.  Precipitating 
factors included cold weather, inactivity, walking, standing, 
and driving.  Alleviating actors included Naproxen, rest, and 
heat.  The veteran stated that his range of motion was 
decreased by approximately 50 percent during flare-ups.  The 
veteran had a support brace for his right knee.  There were 
no episodes of dislocation/subluxation.  The veteran 
indicated that he had to stop driving after an hour and that 
he had to stop after 20 minutes when mowing the lawn or 
pushing a grocery cart.  He noted that he could not walk up 
or down stairs without severe pain.  The veteran reported 
that he drove a bus part time but that it was difficult for 
him.

Physical examination revealed that the veteran had range of 
motion, both passive and active, of 0-130 degrees for both 
knees.  The veteran reported pain in the right knee at -20 
degrees of extension and tightness in the right knee at 130 
degrees of flexion.  There was no pain in the left knee.  The 
examiner stated that there was no additional limited range of 
motion due to pain.  The veteran did grimace during extension 
of the right knee and there was a 6 cm x 3.5 cm Baker's cyst 
on the right knee.  There was no gait abnormality, 
callosities, breakdown, or unusual shoe wear.  There was also 
no ankylosis.  The right leg was 2 mm shorter than the left 
leg when measured from the anterior superior iliac spine to 
the medial malleolus.  There was no motion of the medial and 
lateral collateral ligaments.  There was negative drawer 
test, bilaterally, however, there was pain in the right leg.  
There was positive McMurray's test on the right.  Previous x-
rays had revealed moderate degenerative arthritis of the 
right knee with bilateral spurring of the anterior tibial 
tubercles.  A diagnosis of degenerative joint disease of the 
right knee was rendered.  

In his June 2000 notice of disagreement, the veteran stated 
that he had more pain and swelling of late.  He indicated 
that he was unable to use his right knee like he used to.  He 
noted that he could only work for a short period of time as a 
school bus driver (1 to 2 hours) due to the pain, especially 
in the right knee, and that he would have to go home and 
rest.  Pain severely limited the use of the right knee.  He 
noted that it was his belief that a 20 percent evaluation was 
warranted for both knees.  

At the time of an August 2000 outpatient visit, physical 
examination of the right knee revealed no swelling, effusion, 
or instability.  There was negative Lachman's, drawer, and 
McMurray's testing.  X-rays showed degenerative changes of 
the right knee.  A diagnosis of degenerative joint disease of 
the right knee was rendered.  

At the time of his October 2001 hearing, the veteran 
testified that he had swelling in both knees, more his right 
than his left.  He noted that he could not climb stairs, walk 
long distances, or sit for a prolonged period of time.  He 
indicated that he wore a brace on his right knee about three 
or four times per week.  The brace was a hinged metal brace.  
He stated that he did not use a brace on the other knee.  He 
also reported that he did not use a cane.  He testified that 
his knees swelled about once or twice a week.  He also 
indicated that his knees popped and cracked but did not give 
out.  

In February 2004, the veteran was afforded an additional VA 
examination.  The veteran stated that he had to quit his job 
as a school bus driver in October 2003 because his knees 
would go to sleep and he had "dead feelings" in them when 
he sat too long.  The veteran indicated that he could not 
squat or kneel and that he had trouble doing steps.  He also 
noted that he could not get up and down ladders and that he 
could not mow his grass using a push mower, even a self-
propelled one.  His knee pains were usually 5-6.  They were 6 
today and could get to a 9-10.  The veteran stated that the 
pain was better in the summer and worse in the winter.  The 
pains were worse if he sat too long, or conversely, if he was 
up on them too long.  The pains got very bad about once a 
week and when they were bad he could not do any thing, even 
drive.  The veteran used a cane and bilateral hinged braces.  
He indicated that he was told not to take anti-inflammatories 
because he had had a colon resection for cancer.  The veteran 
reported having stiffness, swelling, heat and redness for 
both knees, worse on the right.  He also noted fatigability 
and lack of endurance.  He further reported having locking up 
in the past but not recently.  He denied any history of 
dislocation or subluxation.  The veteran stated that he had 
been told that his arthritis was getting worse.  

Physical examination revealed range of motion from 0 to 100 
degrees.  The veteran had pain on full extension (10 to 0) 
but not on full flexion.  Passive motion was not better than 
active.  The veteran had an occasional snap on the right near 
the distal medial hamstrings on flexion of the right knee.  
Both tibial tubercles were markedly prominent.  The veteran 
was not tender at this site but indicated that he was 
sometimes tender there.  The veteran had well-healed 
arthroscopy portals on the right.  There was no effusion 
about either knee.  There was medial peripatellar tenderness, 
bilaterally.  The veteran did not appear to have medial or 
lateral joint tenderness otherwise.  His patellae were stable 
and neither was subluxable or dislocatable.  The veteran had 
pain in the right knee with McMurray's testing.  Lachman and 
anterior drawer testing were negative, bilaterally.  He had 
no varus/valgus instability, bilaterally.  His gait was more 
antalgic on the right than the left.  His shoe wear was 
unremarkable and his leg lengths were grossly equal.  There 
was no effusion, edema, redness, or heat.  X-rays showed 
severe residuals of Osgood-Schlatter's Disease with marked 
spurring of the tibial tubercles.  The veteran showed 
evidence of early degenerative joint disease of both knees, 
particularly in the patellofemoral area.  Diagnoses of 
bilateral Osgood-Schlatter's and degenerative joint disease 
of both knees were rendered.  The examiner stated that he 
would expect that the veteran would be approximately 20 
percent worse during flare-ups due to pain, fatigue, 
weakness, and lack of endurance.  He noted that pain appeared 
to have the major functional impact.  

With regard to Diagnostic Code 5257, concerning subluxation 
or lateral instability, the Board notes that while the 
veteran reported having had instability in the past, his knee 
joints were noted to be stable, anteriorly, posteriorly, and 
laterally, at the time of his October 1999 VA examination.  
At the time of his April 2000 VA examination, the veteran 
indicated that while his knees had locked up in the past, 
they were not presently doing so.  Moreover, at the time of 
an August 2000 outpatient visit, there was no evidence of 
instability.  Finally, at the time of his February 2004 VA 
examination, the veteran denied any history of subluxation or 
dislocation.  Physical examination performed at that time 
revealed that the patellae were stable and that neither was 
subluxable or dislocatable.  There was also no varus/valgus 
instability present.  As such, a compensable evaluation is 
not warranted under DC 5257.  

With regard to DC 5260, concerning flexion, the Board notes 
that at the time of his October 1999 VA examination, the 
veteran was found to have flexion to 130 degrees, 
bilaterally.  At the time of his April 2000 VA examination, 
the veteran was found to have both active and passive flexion 
from 0 to 130 degrees.  Tightness only was noted at 130 
degrees.  Finally, at the time of his February 2004 VA 
examination, the veteran was noted to have flexion from 0 to 
100 degrees.  

While the Board notes that the veteran has reported having 
continuous pain in his knees and reported having a 50 percent 
reduction in motion with flare-ups, the February 2004 VA 
examiner estimated that the veteran's functional impairment 
was decreased by 20 percent during these flare-ups.  The 
competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants a 
compensable evaluation for flexion under DC 5260.  The 
veteran has not been shown to have limitation of flexion to 
45 degrees even when considering flare-ups.  As such, the 
preponderance of the evidence is against the claim for a 
compensable evaluation based under limitation of flexion 
criteria.

With regard to DC 5261, concerning extension, the Board notes 
that at the time of his October 1999 VA examination, the 
veteran was found to have extension to 0 degrees.  At the 
time of his April 2000 VA examination, the veteran was found 
to have active extension to 0 degrees with pain in the right 
knee at -20 degrees extension.  Finally, at the time of his 
February 2004 VA examination, the veteran had extension to 0 
degrees, with pain on full extension.  

As noted above, the veteran has reported having continuous 
pain in his knees and a 50 percent reduction in motion with 
flare-ups, however, the objective medical findings of the 
February 2004 VA examiner estimated a 20 percent decrease of 
functional impairment during these flare-ups.  

It therefore appears that there is some limitation of 
extension which would warrant ratings in excess of 10 percent 
for each knee.  The April 2000 VA examination showed the 
right knee impairment to be greater than the left knee.  In 
this regard, the examiner reported pain in the right knee at 
-20 degrees of extension.  When this reading is considered 
together with the February 2004 examiners opinion that there 
would be approximately 20 percent additional impairment 
during flare-ups, the Board believes that the right knee 
limitation of extension would be at approximately 24 degrees.  
Such a finding warrants a 30 percent rating under Code 5261, 
but this impairment does not reach the level of limitation of 
extension to 30 degrees to warrant a 40 percent rating.  
Accordingly, the Board finds that a 30 percent rating, but no 
higher, for limitation of extension under Code 5261 is 
warranted. 

With regard to the left knee, some examinations have shown 
limitation of extension to 10 degrees when pain is 
considered.  If there is an additional 20 percent impairment 
during flare-ups, then the Board believes that the extension 
would be limited to about 14 degrees.  This more nearly 
approximates the criteria for a 20 percent rating which is 
called for under Code 5261 when extension is limited to 15 
degrees.  Accordingly, a 20 percent rating is warranted for 
left knee disability.  38 C.F.R. § 4.7.  The clear 
preponderance of the evidence is against a higher rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in frequent periods 
of hospitalization or marked interference with employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent evaluation for Osgood-Schlatter's 
Disease, right knee, is warranted.  Entitlement to a 20 
percent evaluation for Osgood-Schlatter's Disease, left knee, 
is warranted.  The appeal is granted to this extent, subject 
to regulations governing monetary benefits.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


